Putnam, J. (dissenting):
I cannot excuse or palliate false testimony found under the 3d specification. Relator was called before Inspector Schmittberger for investigation on October fourteenth. He then said that when he came in “I saw nothing in the blotter except the line, and I filled it in 3:55 p. m.” He repeated that he did not see the commissioner’s entry at the foot, nor the roll-call entry. He could not explain this oversight. On examination of Lieutenant Adams the inspector started to suggest that something covered these entries ■— and Adams responded that a blotter may be on top of it, when the relator (interrupting) said: “ The lieutenant handed me a pen and I put myself in. I saw nothing there at all at the time. It seems impossible for me to do it, but I did it.” Yet at the adjourned hearing on November sixth, relator had brought himself to testify that he was ‘ ‘ under the opinion” that a blotter covered the entry. From being under such an “ opinion,” his certitude rose to answering: “Q. Was there a blotter on this book? A. I am positive there was.”
Here was an entry improper as to time. (Police rule 486.) It is like a false entry in a ship’s log, to which a penalty attaches. (U. S. R. S. § 4292.) That loose blotting paper covered the lower page came as a later and dubious excuse.
The head of the police force has to raise the standard of scrupulous exactness in the entries officially made - in station house blotters. Such entries often become the basis of officers’ testimony in civil and criminal causes. But he has a still higher duty. This is to raise and enforce a standard of strict truth. Formerly it was not infrequent that a patrolman’s word carried small weight with juries. When, after trial, the commissioner finds testimony consciously false, I am unwilling to hold he erred, or that he could not impose the extreme penalty.
Jenks, P. J., concurred.
Writ sustained and determination annulled, with fifty dollars costs and disbursements, and relator restored to his position.